Citation Nr: 1739298	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  15-40 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Cynthia Harbin Holman, Attorney


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction over the Veteran's claims file remains with the Winston-Salem, North Carolina RO.

In February 2017, the case was remanded so that the RO could issue a supplemental statement of the case (SSOC) that considered and discussed additional evidence that had been submitted regarding the issues currently on appeal.  A review of the record does not show that this has been completed and ordinarily, this would be cause for remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, in August 2017 correspondence, while arguing that the RO's failure to issue an SSOC was a due process violation, the Veteran's attorney also requested that the Board make a decision on the issues on appeal, stating that "[t]he RO [had] abdicated its right and responsibility to first try adjudicating these issues, and should not be given further opportunity to harm this nearly-80-year-old veteran with any more delay."  Therefore, the Board will not remand the claim again on that basis.  However, as explained in greater detail below, there are additional reasons that require another remand of the Veteran's claim.  

Also in the February 2017 remand, the Board directed the RO to issue a statement of the case (SOC) for the Veteran's increased ratings claims for his service-connected degenerative disc disease and spondylosis, cervical spine (cervical spine) and degenerative disc disease, spondylosis and spondylolisthesis, lumbar spine status post lumbar surgery with scar (lumbar spine).  The RO issued an SOC in March 2017 and the Veteran filed a VA Form 9, substantive appeal in May 2017.  Although the Veteran's appeal for increased ratings for the cervical spine and lumbar spine have been perfected, they have not been certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues (see below).  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that the AOJ recently initiated a request in September 2017 with the Charles George VA Medical Center (VAMC) for the Veteran to be provided VA examinations that evaluate his cervical spine, lumbar spine, knee and lower leg, and posttraumatic stress disorder (PTSD).  The examination request indicates that the Veteran is claiming service connection for the bilateral knees and that his other disabilities need to be evaluated to establish their current level of severity.  As the results from these examinations would likely have an impact on the Veteran's current claim for service connection for a bilateral knee disability and TDIU, they must be remanded to await the results of the requested examinations.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ascertain whether there are any still pending requests for VA examinations of the back, knee and lower leg, neck, and PTSD with the Charles George VAMC.  Once the requested VA examinations have been completed, a copy of each report should be obtained and associated with the Veteran's claims file. 

If any of the requested VA examinations are cancelled or not completed, such should be noted for the record (with an appropriate explanation provided).

2.  After undertaking any other development as may be indicated by the responses received as a consequence of the actions taken in the preceding paragraph, readjudicate the issues of entitlement to service connection for a right knee disability and left knee disability, and entitlement to TDIU.  If any of the benefits sought remain denied, issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

